Citation Nr: 0937094	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-39 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 
1960 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran withdrew his appeal for a higher rating for 
maxilla in June 2008, prior to certification of the claim to 
the Board.  However, during his July 2009 hearing before the 
undersigned, he indicated that he wished to submit a claim 
for an increased evaluation for his service-connected 
residuals of a left maxilla fracture.  That matter is 
referred to the RO for consideration.  

The Board notes that the RO did not issue a supplemental 
statement of the case (SSOC) that addressed the VA treatment 
records dated from April 2003 to February 2009.  The Board 
finds that the omission is harmless error; however, because 
while the records document that the Veteran had an MRI in 
April 2008, they contained no findings or opinions regarding 
the etiology of the Veteran's disability at issue here.  This 
evidence is not pertinent to the appeal before the Board 
because there is no information relevant to establishing any 
of the elements of the current appeal contained within the 
new evidence that have not already been established (i.e., a 
current disability).  Therefore, because the evidence is not 
relevant and is not pertinent to the Veteran's cervical spine 
claim, a remand for a SSOC is not required.  


FINDING OF FACT

A cervical spine disorder is not related to the Veteran's 
military service.  





CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  8 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2003 and March 2005 that fully 
addressed all notice elements.  The May 2003 letter was sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and private treatment records.  And the Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge in July 
2009.  Next, a specific VA medical opinion pertinent to the 
issue on appeal was obtained.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).




The Veteran contends that his current cervical spine disorder 
is related to his military service.  The Veteran's service 
treatment records indicate that at service entrance, in 
August 1960, his musculoskeletal system was normal.  During 
service, while he was involved in an automobile accident in 
December 1960, there is no indication that the Veteran 
sustained any injury to the neck.  In May 1962, he was 
treated for what was diagnosed as questionable mono after 
complaining of fever, sore throat, myalgia, photophobia and 
headache.  He was noted to have moderate pain on flexion of 
the neck.  At separation in March 1963, he reported a history 
of painful or swollen joints.  Examination of the 
musculoskeletal system was normal. 

Private records dated from 1999 to 2003 have been reviewed.  
After service a cervical spine disorder is not noted in the 
record until May 1999, when the Veteran underwent an MRI at a 
private facility after complaining of headaches, neck pain, 
back pain and right shoulder pain.  Degenerative disc disease 
was found throughout the thoracic spine and degenerative disc 
bulges at the C5-6 and C6-7.  The Veteran underwent a CT of 
the cervical spine that same month as follow-up to an 
abnormal MRI.  The finding was, degenerative changes of the 
facet on the right at the C4-5 with the facet appearing to be 
fused.  

Private records also show that in July 1999 the Veteran 
complained of neck pain.  By way of history, it was noted 
that he had an occipital neurectomy in 1971.  He reported a 
history of neck pain since a motor vehicle accident two and a 
half years prior.  He reported that he was jarred in the 
accident describing a vertical impact up and down his back 
and neck.  He noted having continuing neck soreness since 
then.  Degenerative cervical disc disease was diagnosed.  In 
October 2003, the Veteran reported that he had undergone a 
previous occipital neurectomy 40 years prior.  He stated that 
he was having neck and head pain at that time.  

VA outpatient treatment records dated from 2004 to 2009 show 
continuing treatment for various disorders including for neck 
pain complaints.  

The Veteran was examined by VA in March 2008.  The claims 
file was reviewed.  He reported having neck pain since 1964 
about six months after his discharge from 



service.  He stated that he had a car accident in service and 
had some facial injuries and neck pain.  He also reported 
that he had an occipital neurectomy to relieve the pain in 
1970, and that he had an additional car accident in 1996 that 
caused some neck pain.  The Veteran also indicated that he 
was attacked/assaulted in Memphis and injured his neck.  The 
Veteran was examined, and X-rays showed degenerative changes 
with narrowing of the C5-6.  The diagnosis was, cervical 
spine degenerative disc disease.  The examiner offered the 
opinion that the Veteran's cervical spine disorder is less 
likely as not (less than 50/50 probability) caused by or the 
result of service.  The examiner stated the rationale that 
the Veteran has some documentation of neck pain while in the 
service in the 1960s, but he had no complaints on discharge.  
It was noted that he then had an assault and also a car 
accident in the ensuing years and now has neck pain.  It was 
reported that he has also undergone an occipital neurectomy 
which could cause some muscular/soft tissue pain in the neck.  
The examiner indicated that there is more evidence pointing 
to reasons for neck pain after his service discharge than 
during service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the Veteran's 
cervical spine disorder is not due to service.  The Veteran 
was treated for a facial injury in service; however, there 
was no indication that he injured his neck.  While he was 
noted to have pain on flexion of the neck in 1962, this was 
associated with an upper respiratory infection, thought to be 
mono, and at separation in 1963, there was no showing of a 
neck disorder.  A neck disorder was not noted in file until 
1999, some 30 plus years after separation.  Further, after a 
thorough review of the claims file, a VA examiner has offered 
an opinion that the Veteran's cervical spine disorder is not 
related to service.  This medical opinion stands 
uncontradicted in the claims file.  The opinion was based 
upon review of the claims file and a physical examination, 
and is supported by rationale.  Thus, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  There is no competent medical evidence of a nexus 
between service and the current cervical spine disorder.  




The Board recognizes the Veteran's contentions that his 
current cervical spine disorder is related to an injury 
sustained in the motor vehicle accident during service.  When 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran is able to observe continuity 
of his neck symptoms, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a cervical spine disorder) and post-service 
treatment records (showing no complaints, symptoms, findings 
or diagnoses associated with a cervical spine disorder for 
over 30 years following service), and no competent medical 
evidence linking the current cervical spine disorder to the 
Veteran's service, outweigh the Veteran's contentions.

The Veteran's statement that he had a neck injury at the time 
of his in-service facial injury is not credible, as it is 
refuted by the contemporaneous service treatment record which 
does not show any reference to neck problems.  While the 
Veteran is contending that he has had continuity of 
symptomatology since service (see, hearing testimony in July 
2009), as noted previously, there is nothing in the record to 
show treatment for cervical spine complaints at service 
separation or after service until 1999.  And at that time, he 
noted a motor accident some two and a half years prior and 
stated that this was when his neck pain began.  When he was 
seen by a private examiner in October 2003 he related having 
neck pain since having his occipital 



neurectomy, reported as 40 years prior, (or 1963); however 
his occipital neurectomy was reported in 1999 to have been 
performed in 1971.  On VA examination for headaches in August 
2008, the Veteran reported having had the surgery in 1969.  
Further, on VA examination in March 2005, the Veteran 
reported having neck pain since 1964, six months after 
service discharge.  This evidence, as a whole, is 
inconsistent, and diminishes the Veteran's credibility as to 
any complaints of continuity of symptomatology.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
cervical spine disorder that is related to service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with arthritis of the cervical 
spine which had become manifested to a compensable degree 
during the first year following his separation from service.  
As such, entitlement to service connection for a cervical 
spine disorder on a presumptive basis is also not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claim for service connection is 
denied.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service 



connection for a cervical spine disorder.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


